Citation Nr: 0203855	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
left varicocele.

2.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to December 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 RO RO decision which denied the veteran's 
application to reopen a claim for service connection for a 
left varicocele, and from a January 2000 RO decision which 
denied his claim for service connection for a nervous 
condition.


FINDINGS OF FACT

1.  In a July 1996 decision, the RO denied the veteran's 
claim for service connection for a left varicocele.  The 
veteran did not timely appeal this decision.  Evidence 
received since the July 1996 determination by the RO is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

2.  A nervous condition began years after the veteran's 
active service and was not caused by any incident of service.
 

CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left varicocele, 
and the July 1996 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

2.  A nervous condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Navy from March 1978 
to December 1978.

According to a November 1978 service Medical Board report, 
the veteran was found to have a disqualifying left inguinal 
hernia at the time of an examination for enlistment into 
military service in January 1978.  He was advised to have 
surgery to repair the problem and reapply for admission 60 
days after surgery.  In March 1978, he commenced active duty 
without having had a surgical procedure.  He reportedly was 
aware of having a symptomatic left varicocele prior to his 
entrance into the Navy.  Before service he played basketball 
in school but had to leave the team for a month because of 
pain from the varicocele.  During his period of service, he 
sought treatment for left scrotal pain on different 
occasions.  In September 1978, he underwent a left groin 
exploration and was found to have a large varicocele with no 
hernia present.  He continued to experience left scrotal pain 
and had difficulty performing strenuous work and 
participating in physical exercise.  In November 1978, the 
Medical Board recommended that he be discharged due to a 
symptomatic left varicocele which prevented him from carrying 
out his duties.  The Medical Board found that the veteran's 
left varicocele existed prior to his entrance into the 
military and was not aggravated by his military service.  

In July 1996, the veteran submitted a claim for service 
connection for a left varicocele.  

The RO denied the veteran's claim for service connection for 
a left varicocele in July 1996.  The only evidence noted by 
the RO was the November 1978 service Medical Board report.  
The veteran did not submit a timely appeal of the RO's July 
1996 decision (he submitted a timely notice of disagreement, 
but after a statement of the case was issued, he failed to 
submit a timely substantive appeal).  

The veteran's complete service medical records were 
apparently received by the RO in August 1996.  As to the left 
varicocele, the service medical records as a whole contain 
the same information summarized in the November 1978 Medical 
Board report.  The service medical records do not show a 
psychiatric disorder.

Numerous VA medical records were subsequently received.  The 
veteran was seen in August 1992 for complaints of abdominal 
pain.  Social Security Administration (SSA) records indicate 
the veteran was found to be disabled for SSA purposes as of 
1996.  VA treatment records from 1996 to 1998 show he was 
seen for a variety of ailments including chronic testicular 
and groin pain (at times a left varicocele was noted), 
headaches, abdominal pain, chest pain, and alcohol and drug 
abuse.

In January 1999, the veteran submitted an application to 
reopen his claim for service connection for a left 
varicocele.  

In March 1999, the RO denied the application to reopen the 
claim for service connection for a left varicocele, finding 
that new and material evidence sufficient to reopen the claim 
had not been submitted.

In August 1999, the veteran submitted a claim for service 
connection for a nervous condition, asserting such condition 
was secondary to his left varicocele problems.

VA outpatient records from 1999 to 2000 show the veteran was 
treated for various ailments including chronic testicular 
pain, stress-related headaches, and depression. 

In a January 2000 statement, the veteran asserted that his 
left varicocele was caused or worsened by service, and that 
it also led to his nervous condition.

In January 2000, the RO issued a decision finding once again 
that new and material evidence had not been submitted 
sufficient to reopen the claim for service connection for a 
left varicocele, and denying the claim for service connection 
for a nervous condition.

In subsequent statements, the veteran reiterated his previous 
contentions.  He failed to report for a requested RO hearing 
which was scheduled for October 2000.

Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the veteran has been notified of the evidence 
necessary to substantiate his claims.  Relevant medical 
records have been obtained and a VA examination is not 
warranted under the circumstances of the case.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

1.  New and material evidence to reopen a claim 
for service connection for a left varicocele

A claim for service connection for a left varicocele was 
denied by the RO in a July 1996 decision.  This decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence has been submitted 
since then.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Under the regulation 
applicable to the present case, "new and material evidence" 
means evidence not previously submitted to VA decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board notes that a recent VA 
regulation has redefined new and material evidence; however, 
this change is not applicable to the veteran 's claim as it 
applies only to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)). 

The veteran served on active duty from March to December 
1978.  Medical evidence available at the time of the RO's 
decision in July 1996 consisted of a November 1978 service 
Medical Board report which contains findings and a detailed 
history of a left varicocele, leading the Medical Board to 
conclude the condition preexisted service without aggravation 
therein.  In its July 1996 decision, the RO similarly found 
that the condition preexisted service without aggravation 
therein.

Evidence received since the July 1996 RO decision includes 
additional service medical records.  As to a left varicocele, 
these additional service medical records only verify the 
information set forth in the previously considered November 
1978 Medical Board report.  The additional service medical 
records include redundant or cumulative information, and thus 
they are not considered new evidence.

Other medical evidence submitted since the RO's July 1996 
decision includes treatment records from 1992 to 2000, and 
some of these note a left varicocele which was intermittently 
symptomatic.  The existence of such condition was known at 
the time of the July 1996 RO decisin, and thus these 
additional medical records are cumulative and not new 
evidence.  Even if these medical records from a number of 
years after service were considered new evidence, they are 
not material evidence since they do not tend to show that the 
preservice left varicolcele was aggravated by service.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Since the July 1996 RO decision, the veteran has asserted 
that his left varicocele is attributable to service.  His 
contentions are repetitious of ones previously made, and thus 
are not new evidence.  Moreover, as a layman he has no 
competence to give a medical opinion on diagnosis or 
causation, and his statements on such matters are not 
material evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board concludes that new and material evidence has not 
been submitted since the RO's July 1996 decision.  Thus, the 
claim for service connection for a left varicocele has not 
been reopened, and the July 1996 RO decision remains final.  

2. Service connection for a nervous condition

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131;  38 C.F.R. 
§ 3.303.

Service connection will be presumed for certain chronic 
diseases, including a psychosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service connected condition.  38 C.F.R. § 3.310.

There is no evidence of a chronic psychiatric disorder 
(nervous condition) in the service medical records from the 
veteran's March to December 1978 period of active service.  
There is no evidence of a psychosis within the year after 
active service, as required for a presumption of service 
connection.  The first evidence of a psychiatric condition, 
incuding depression, is from the 1990s, many years following 
service.  There is no competent medical evidence of record 
indicating that a current nervous condition is the result of 
any event, injury, or disease occurring in service.  Given 
the negative service medical records, and the absence of any 
documented nervous condition for so long after service, there 
are no established facts upon which a doctor could formulate 
a competent medical opinion on a relationship between the 
current condition and service.  Thus a medical opinion on 
such matter is not warranted.  See new 38 C.F.R. 
§ 3.159(c)(4).  

The weight of the credible evidence establishes that the 
veteran's current nervous disorder began years after service 
and was not caused by any incident of service.  A nervous 
condition was not incurred in or aggravated by service.

The veteran primarily asserts that he has a nervous condition 
which is secondary to his left varicocele problems.  However, 
there is no legal basis to consider secondary service 
connection for a nervous disorder under 38 C.F.R. § 3.310, as 
the veteran is not service-connected for his left varicocele.  

The preponderance of the evidence is against the claim for 
service connection for a nervous condition.  Thus, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim for service connection for 
a left varicocele is denied.   

Service connection for a nervous condition is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

